department of the treasury internal_revenue_service p o box irs cincinnati oh release number release date uil code date date employer id number contact person id number customer service contact telephone number form you must file tax years dear this letter is our final_determination that you don’t qualify for tax-exempt status under sec_501 of the internal_revenue_code the code recently we sent you a proposed adverse determination in response to your application the proposed adverse determination explained the facts law and basis for our conclusion and it gave you days to file a protest because we didn’t receive a protest within the required days the proposed determination is now final you must file federal_income_tax returns for the tax years listed at the top of this letter using the required form also listed at the top of this letter within days of this letter unless you request an extension of time to file we'll make this final adverse determination_letter and the proposed adverse determination_letter available for public inspection as required under sec_6110 of the code after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in the notice on how to notify us if you agree with our deletions you don’t need to take any further action if you have questions about this letter you can contact the person listed at the top of this letter if you have questions about your federal_income_tax status and responsibilities call our customer service number pincite-829-1040 tty for deaf or hard of hearing or customer service for businesses pincite-829-4933 letter rev catalog number 47635z sincerely jeffrey i cooper director exempt_organizations rulings and agreements enclosures notice redacted letter proposed adverse determination under sec_501 other than c redacted letter final adverse determination under sec_501 other than c - no protest letter rev catalog number 47635z department of the treasury internal_revenue_service cincinnati oh legend x brand dear date date employer id number contact person id number contact telephone number contact fax number uil we considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code the code based on the information provided we determined that you don’t qualify for exemption under sec_501 of the code this letter explains the basis for our conclusion please keep it for your records facts issue you were formed to raise the level of procurement professionals among your x dealers by do you qualify for exemption under sec_501 of the code no for the reasons stated below you are a membership association open exclusively to employees of x dealerships who serve as purchasing managers directors supply chain positions finance managers and or their designated associates fleet managers and or their designated associates employment in this capacity within an x dealership provides automatic membership no formal dues are assessed sharing best practices promoting the benefits of standard policies and procedures networking with other dealers and encouraging continuous education a purchasing strategy aligned with dealership goals top management support for future purchasing iniatives letter rev catalog number 47628k the benefits you provide are e e e e e improved efficiencies increased value to the organization and increased value to the dealer organization and the extended x organization your primary activity is hosting annual meetings where you encourage members to improve their level of professionalism for the benefit of x dealers and the extended x organization members elect your officers and general board members at the annual meetings you will be supported primarily through financial sponsorship from vendor suppliers of x products to help off- set the cost of the annual conference each attending member will be billed for any residual outstanding costs if any law sec_501 of the internal_revenue_code_of_1986 provides exemption from federal_income_tax for business_leagues not organized for profit and no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_6_-1 of the income_tax regulations states that a business league is an association of persons having some common business_interest the purpose of which is to promote such common interest and not to engage in a regular business of a kind ordinarily carried on for profit it is an organization of the same general class as a chamber of commerce or board_of trade thus its activities should be directed to the improvement of business conditions of one or more lines of business as distinguished from the performance of particular services for individual persons an organization whose purpose is to engage in a regular business of a kind ordinarily carried on for profit even though the business is conducted on a cooperative basis or produces only sufficient income to be self-sustaining is not a business league revrul_55_444 states that an organization formed to promote the business of a particular industry that carries out its purposes primarily by conducting a general advertising campaign to encourage the use of products and services of the industry as a whole is exempt from tax notwithstanding that such advertising to a minor extent constitutes the performance of particular services for its members revrul_67_77 states that an organization composed of dealers in a certain make of automobile in a designated area is organized and operated for the primary purpose of financing general advertising campaigns to promote with funds contributed by dealer members the sale of that make of automobile held the organization is performing particular services for its members and is not entitled to exemption from federal_income_tax as a business league under sec_501 of the internal_revenue_code of revrul_67_295 states that an organization composed of businessmen may qualify for exemption where its activities are limited to holding luncheon meetings devoted to a discussion review and consideration of the various problems in a particular industry directed to the improvement of business conditions for the industry as a whole an organization whose members represent diversified businesses that own rent or lease computers produced by a single computer manufacturer does not qualify for exemption under sec_501 revrul_83_164 1983_2_cb_95 catalog number 47628k letter rev the tax_court held that the american automobile association a national association of individual auto owners and affiliated auto clubs did not qualify as a business league because the association's principal activities consisted of securing benefits and performing particular services for members 19_tc_1146 in 440_us_472 the supreme court held that an association of a particular brand name of muffler dealers did not qualify for sec_501 status because it was not engaged in the improvement of business conditions of a line_of_business this effectively settled the line_of_business issue in 948_f2d_360 7th cir the court concluded that an association of computer users did not qualify for exemption under sec_501 because it essentially benefited users of i b m equipment application of law you are not a business league as described in sec_501 and sec_1_501_c_6_-1 of the income_tax regulations because you are not organized to improve the business conditions of one or more lines of business as a whole instead you were formed to improve the business practices of one company x you are not similar to the organizations described in revenue rulings and in these rulings the organizations worked to improve the business conditions of entire industries in contrast your purpose and activities are directed at the promotion of x dealers their employees and the extended x organization you are not improving the business conditions of an industry as a whole like the organizations in revrul_67_77 and your membership is restricted to dealers and employees of a specific make of equipment you were formed to promote practices solely intended to facilitate and promote the products and services for specific brand of equipment x you are similar to the organization in 19_tc_1146 in that your services are intended to increase sales of x brand products your operations are remarkably similar to 440_us_472 and 948_f2d_360 7th cir you are an association of members who are employees of x dealers your activities are directed to improving and promoting x products and you do not intend to extend any of your activities to improvement of business conditions of one or more lines of business as required by sec_501 conclusion you were not formed for the improvement of one or more lines of business or any other purpose described in sec_501 of the code instead you were formed for the betterment x dealers and their employees accordingly you do not qualify for exemption under sec_501 of the code catalog number 47628k letter rev if you don’t agree you have a right to file a protest if you don’t agree with our proposed adverse determination to do so you must send a statement to us within days of the date of this letter the statement must include e e e e e e your name address employer_identification_number ein and a daytime phone number acopy of this letter highlighting the findings you disagree with an explanation of why you disagree including any supporting documents the law or authority if any you are relying on the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative one of the following declarations for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury i declare that i examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete for authorized representatives under penalties of perjury i declare that i prepared this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if he or she hasn’t already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney we’ll review your protest statement and decide if you provided a basis for us to reconsider our determination if so we'll continue to process your case considering the information you provided if you haven’t provided a basis for reconsideration we'll forward your case to the office of appeals and notify you you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax- exempt status where to send your protest please send your protest statement form_2848 if needed and any supporting documents to the applicable address letter rev catalog number 47628k ‘u s mail street address for delivery service internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you can also fax your statement and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that he or she received it if you agree if you agree with our proposed adverse determination you don’t need to do anything if we don’t hear from you within days we’ll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements you can find all forms and publications mentioned in this letter on our website at www irs gov formspubs if you have questions you can contact the person listed at the top of this letter enclosure publication sincerely jeffrey i cooper director exempt_organizations rulings and agreements letter rev catalog number 47628k
